UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 21, 2008 (February 14, 2008) PEOPLES BANCORP INC. (Exact name of registrant as specified in its charter) Ohio 0-16772 31-0987416 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 138 Putnam Street, P.O. Box 738, Marietta, Ohio45750-0738 (Address of principal executive offices) (Zip Code) (740) 373-3155 (Registrant's telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (a) through (d) Not applicable (e) Determination of Fiscal 2008 Base Salaries and Annual Cash Incentives in respect of Fiscal 2007 for Certain Executive Officers of Peoples Bancorp Inc.: On February14, 2008, the Compensation Committee of the Board of Directors of Peoples Bancorp Inc. ("Peoples") met in order to determine the base salaries for the fiscal year ending December31, 2008 (“Fiscal 2008”) and the annual cash incentives for the fiscal year ended December31, 2007 (“Fiscal 2007”) for Peoples' current executive officers, including Peoples' President and Chief Executive Officer (the principal executive officer) and Peoples' Chief Financial Officer and Treasurer, Executive Vice President - Operations (the principal financial officer).Beginning in mid-2007, and continuing in recent months, the Compensation Committee gathered and analyzed peer compensation and financial results for the year ended December 31, 2006.The Compensation Committee engaged the services of an independent compensation consultant, Amalfi Consulting, LLC (formerly the Compensation Group of Clark Consulting), to assist in determining the overall competitiveness of the base salaries of Peoples’ current executive officers when compared to those of the peer group using compensation and financial performance for the year ended December 31, 2006, selected by the Compensation Committee for benchmarking purposes a peer group comprised of 14 publicly-traded financial institution holding companies with total asset sizes ranging from $1.0 billion to $8.0 billion, located in similar markets and/or geographic areas to Peoples, and offering similar products and services as Peoples, in the States of Ohio, West Virginia, Pennsylvania, Kentucky and New York.The Compensation Committee also compared Peoples’ financial performance to peer financial results and considered Peoples performance to be comparable or better than the median performance of the peer group in several key performance indicators, such as earnings per share growth, return on average equity and return on average tangible equity, efficiency ratio, and return on average assets. After evaluating the base salaries paid to Peoples’ current executive officers in light of the peer group base salary data, Peoples’ financial performance, and Peoples’ established compensation policy and objectives, the Compensation Committee concluded that the base salaries of Peoples’ current executive officers were below the market median compared to the top 5 paid executive officers of the peer group.In addition, the Compensation Committee considered the individual job performance of each Peoples executive officer, including responsibilities and contribution to Peoples' overall performance.In an effort to improve Peoples’ ability to retain and attract executive officer talent, the Compensation Committee determined that adjustments to current executive officer base salaries were appropriate, and in the best long-term interests of Peoples’ shareholders.The Compensation Committee also determined that the base salary to be paid to Larry E. Holdren, Peoples’ Executive Vice President –
